DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The Continuation of Application Number 17/001,520, being filed on February 7, 2022.

Information Disclosure Statement
The information disclosure statement filed February 7, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on February 7, 2022.  These drawings are approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-16, and 18 of U.S. Patent No. 11,244,773. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations are claimed either in independent or dependent claims of the current application and are verbatum to the above cited claims in United States Patent 11,244,773 and therefore encompasses the claimed invention of the US Patent 11,244,773).  Specifically, see chart below:

Claimed invention of 17/665,881
United States Patent 11,244,773
1.  A cable assembly, comprising:
a connector head electrically coupled to a plurality of conductors disposed in a
cable, the connector head having a plug receiver and a conductor interface;
a metal shell including a first shell portion encasing the conductor interface of
the connector head and a second shell portion encasing a portion of the cable; and
a metal foil that is formed around an exterior of the metal shell including a
first foil portion that covers the first shell portion, a second foil portion that covers and extends beyond the second shell portion and onto a grounding layer surrounding the plurality of conductors, and a third foil portion that extends beyond the first shell portion and onto a
portion of the plug receiver.

2.   The cable assembly of claim 1, wherein the metal foil covers substantially all of the exterior of the metal shell. (inherently claimed by the placement of first, second, and third shield in US Pat 11,244,773)

3.   The cable assembly of claim 1, further comprising a solder layer disposed
about the metal foil, wherein the solder layer bonds and electrically couples the first foil portion to itself, the second foil portion to the grounding layer at a location on the plurality of conductors that is proximate to the conductor interface, and the third foil portion to the plug
receiver.

1.  A cable assembly, comprising:
a connector head electrically coupled to a plurality of conductors disposed in a cable, the connector head having a plug receiver and a conductor interface; a metal shell including: a first shell portion encasing the conductor interface of the connector head, and a second shell portion encasing a portion of the cable;

a metal foil that wraps conformably around an exterior of the metal shell, wherein the metal foil covers substantially all of the exterior of the metal shell, including: a first foil portion that covers the first shell portion, a second foil portion that covers and extends beyond the second shell portion and onto a grounding layer surrounding the plurality of conductors at a location on the
plurality of conductors that is proximate to the conductor interface, and a third foil portion that extends beyond the first shell portion and onto a portion of the plug receiver; a solder layer disposed about the metal foil, wherein the solder layer bonds and electrically couples: the first foil portion to itself, the second foil portion to the grounding layer at the location on the plurality of conductors that is proximate to the conductor interface, and

the third foil portion to the plug receiver; and an electrically insulating layer that encases the metal shell, the metal foil, and the solder layer.
4.   The cable assembly of claim 3, wherein the metal shell and the metal foil form a double shield around the conductor interface and the solder layer seals the double shield. 
2.   The cable assembly of claim 1, wherein: the metal shell and the metal foil form a double shield around the conductor interface; and the solder layer seals the double shield.
5.   The cable assembly of claim 1, wherein the solder layer bonds and electrically couples the metal foil to the metal shell.
3.   The cable assembly of claim 1, wherein the solder layer bonds and electrically couples the metal foil to the metal shell.
6.    The cable assembly of claim 1, wherein the solder layer provides rigidity and protects the metal foil during manufacturing of the cable assembly.
4.    The cable assembly of claim 1, wherein the solder layer provides rigidity and protects the metal foil during manufacturing of the cable assembly.
7.    The cable assembly of claim 3, further comprising an electrically insulating
layer that encases the metal shell, the metal foil, and the solder layer.
See claim 1 above
8.   The cable assembly of claim 1, wherein the electrically insulating layer includes: an inner layer that encases entirely the metal shell, metal foil, and solder layer; and an outer layer that encases entirely the inner layer and forms an exterior of the connector head of the cable assembly.
5.   The cable assembly of claim 1, wherein the electrically insulating layer includes: an inner layer that encases entirely the metal shell, metal foil, and solder layer; and an outer layer that encases entirely the inner layer and forms an exterior of the connector head of the cable assembly.
9.   The cable assembly of claim 1, wherein the second shell portion is crimped to the grounding layer.
6.    The cable assembly of claim 1, wherein the second shell portion is crimped to the grounding layer.
10.   The cable assembly of claim 1, wherein the metal foil comprises copper, aluminum, or gold.
8.    The cable assembly of claim 1, wherein the metal foil comprises copper, aluminum, or gold.
11.    A cable assembly, comprising: a connector head electrically coupled to a plurality of conductors disposed in a  cable; a metal shell encasing a portion of the connector head and a portion of the cable; and  a metal foil formed around an exterior of the metal shell, wherein the metal foil extends beyond the metal shell (i) onto a grounding layer surrounding the plurality of conductors in the connector head, and (ii) onto a portion of the connector head.

12.  The cable assembly of claim 11, wherein the metal foil covers substantially all of the exterior of the metal shell.

13.  The cable assembly of claim 11, further comprising a solder layer disposed
about the metal foil, wherein the solder layer bonds and electrically couples the metal foil (i) to the grounding layer, and (11) to the connector head.
11.   A cable assembly, comprising:
a connector head electrically coupled to a plurality of conductors disposed in a cable; a metal shell encasing a portion of the connector head and a portion of the cable; a metal foil that wraps conformably around an exterior of the metal shell, wherein the metal foil covers substantially all of the exterior of the metal shell and extends beyond the metal shell (i) onto a grounding layer surrounding the plurality of conductors, and (ii) onto a portion of the connector head; and a solder layer disposed about the metal foil, wherein the solder layer bonds and electrically couples the metal foil (1) to the grounding layer, and (ii) to the connector head.
14.   The cable assembly of claim 13, wherein the metal shell and the metal foil
form a double shield around a conductor interface of the connector head, and wherein the solder layer seals the double shield.
12.   The cable assembly of claim 11, wherein the metal shell and the metal foil
form a double shield around a conductor interface of the connector head, and wherein the
solder layer seals the double shield.
15.   The cable assembly of claim 13, wherein the solder layer bonds and
electrically couples the metal foil to the metal shell.
13.   The cable assembly of claim 11, wherein the solder layer bonds and
electrically couples the metal foil to the metal shell.
16.   The cable assembly of claim 13, wherein the solder layer provides rigidity and protects the metal foil during manufacturing of the cable assembly.
13.   The cable assembly of claim 11, wherein the solder layer bonds and electrically couples the metal foil to the metal shell
17.   The cable assembly of claim 13, further comprising an electrically insulating layer that encases the metal shell, the metal foil, and the solder layer.

18.    The cable assembly of claim 17, wherein the electrically insulating layer
includes (i) an inner layer that encases entirely the metal shell, metal foil, and solder layer and (ii) an outer layer that encases entirely the inner layer and forms an exterior of the connector head of the cable assembly.
15. The cable assembly of claim 11, further comprising: an electrically insulating layer that encases the metal shell, the metal foil, and the solder layer, wherein the electrically insulating layer includes: an inner layer that encases entirely the metal shell, metal foil, and solder layer; and an outer layer that encases entirely the inner layer and forms an exterior of the
connector head of the cable assembly.
19.    The cable assembly of claim 11, wherein the second shell portion is crimped to the grounding layer.
16.   The cable assembly of claim 11, wherein the second shell portion is crimped to the grounding layer.
20.     The cable assembly of claim 11, wherein the metal foil comprises copper, aluminum, or gold.
18.    The cable assembly of claim 1, wherein the metal foil comprises copper, aluminum, or gold.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cable assemblies.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 30, 2022